
	
		II
		111th CONGRESS
		1st Session
		S. 2667
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to modify the tariffs of engines with cylinder capacity of less than 1
		  liter, designed for motor vehicles of heading 8709.
	
	
		1.Engines to be installed in
			 work trucks
			(a)In
			 generalChapter 84 of the Harmonized Tariff Schedule of the
			 United States is amended by inserting in numerical sequence the following new
			 subheading, with the article description for subheading 8408.20.30 having the
			 same degree of indentation as the article description for subheading
			 8408.20.20:
				
					
						
							
								8408.20.30With cylinder capacity of less than 1 liter, designed for motor
						vehicles of heading 8709Free35%
								
							
						
					.
			(b)RedesignationChapter
			 84 of the Harmonized Tariff Schedule of the United States is amended by
			 redesignating subheading 8408.20.90 as 8408.20.91.
			(c)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
